Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-35 are allowed.

Siciliano (US 9,350,199) is believed to be the closest related prior art.  The reference teaches a transfer switch with bypass topology used as an interlock to couple multiple sources to a load.  However, the reference does not teach that a bypass unit including a circuit breaker configured to couple the first unit to the first contactor, wherein the circuit breaker has an operator mechanism configured to be moved between ON and OFF positions to close and open the circuit breaker, respectively, and configured to allow a user to lock the operator mechanism in the ON or OFF position, wherein, when the first disconnect switch is closed and the power transfer switch couples the first unit to the load, the second disconnect switch is open to electrically isolate the second unit from the load and the first unit, and wherein, when the first disconnect switch is closed and the power transfer switch couples the second unit to the load, the first disconnect switch is open to electrically isolate the first unit from the load and the second unit, wherein, at any one point in time during normal operation, the power transfer switch of the bypass unit is configured to electrically connect the power bus to the load using only one of the first unit or the second unit, wherein, when the power transfer switch couples the first unit to the load, the first disconnect switch is closed while the second disconnect switch is open to electrically isolate the second unit from the load and the first unit, and wherein, when the power transfer switch couples the second unit to the load, the second disconnect switch is closed while the first disconnect switch is open to electrically isolate the first unit electrically from the load and the second unit.

	Rembach (US 2009/0176417), Gibbs (US 2010/0140061), Leeman (US 2014/0321067), Dustman (US 2016/0018878), Narla (US 2018/048159) and Li (US 2019/0199086) all teach an interlock system to supply power from multiple sources to a load.  The reference share similarities with Applicant’s invention, however, none of the references teach a bypass unit including a circuit breaker configured to couple the first unit to the first contactor, wherein the circuit breaker has an operator mechanism configured to be moved between ON and OFF positions to close and open the circuit breaker, respectively, and configured to allow a user to lock the operator mechanism in the ON or OFF position, wherein, when the first disconnect switch is closed and the power transfer switch couples the first unit to the load, the second disconnect switch is open to electrically isolate the second unit from the load and the first unit, and wherein, when the first disconnect switch is closed and the power transfer switch couples the second unit to the load, the first disconnect switch is open to electrically isolate the first unit from the load and the second unit, wherein, at any one point in time during normal operation, the power transfer switch of the bypass unit is configured to electrically connect the power bus to the load using only one of the first unit or the second unit, wherein, when the power transfer switch couples the first unit to the load, the first disconnect switch is closed while the second disconnect switch is open to electrically isolate the second unit from the load and the first unit, and wherein, when the power transfer switch couples the second unit to the load, the second disconnect switch is closed while the first disconnect switch is open to electrically isolate the first unit electrically from the load and the second unit.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest an electrical power distribution system comprising all the features as recited in the claims and in combination with the bypass unit including a circuit breaker configured to couple the first unit to the first contactor, wherein the circuit breaker has an operator mechanism configured to be moved between ON and OFF positions to close and open the circuit breaker, respectively, and configured to allow a user to lock the operator mechanism in the ON or OFF position, wherein, when the first disconnect switch is closed and the power transfer switch couples the first unit to the load, the second disconnect switch is open to electrically isolate the second unit from the load and the first unit, and wherein, when the first disconnect switch is closed and the power transfer switch couples the second unit to the load, the first disconnect switch is open to electrically isolate the first unit from the load and the second unit, wherein, at any one point in time during normal operation, the power transfer switch of the bypass unit is configured to electrically connect the power bus to the load using only one of the first unit or the second unit, wherein, when the power transfer switch couples the first unit to the load, the first disconnect switch is closed while the second disconnect switch is open to electrically isolate the second unit from the load and the first unit, and wherein, when the power transfer switch couples the second unit to the load, the second disconnect switch is closed while the first disconnect switch is open to electrically isolate the first unit electrically from the load and the second unit.

Claims 2-20 are allowable as they depend from claim 1, which is also allowable.

Claim 21 is allowable because the prior art of record does not teach or fairly suggest a method of assembling an electrical distribution system comprising all the features as recited in the claims and in combination with the power transfer switch comprising mechanically interlocked first and second contactors configured to selectively couple the first and second units to the load where only one of the first and second contactors close at any one time, wherein the bypass unit further comprises a circuit breaker coupled between the first unit and the first contactor to thereby inhibit electrical feedback to the first unit when the second contactor is closed and the second unit is energized, wherein the circuit breaker has an operator handle configured to be moved between ON and OFF positions to close and open the circuit breaker, respectively, and configured to allow a user to lock the operator mechanism in the ON or OFF position.

Claims 22-27 are allowable as they depend from claim 21, which is also allowable.

Claim 28 is allowable because the prior art of record does not teach or fairly suggest a bypass unit for an electrical power distribution system  comprising all the features as recited in the claims and in combination with the power transfer switch comprising mechanically interlocked first and second contactors configured to selectively couple to a load and define first and second electrical paths where only one of the first and second contactors close at any one time, wherein the bypass unit further comprises a circuit breaker in the bypass unit coupled to the first electrical path, wherein the circuit breaker has an externally accessible operator handle that faces a front of the bypass unit and is configured to allow a user to lock the handle in an off position associated with an open state of the circuit breaker and non-conduction in the first electrical path; a first conductor coupled to a first set of three switch contacts of the first contactor and extending out of the housing; a second conductor coupled to a second set of three switch contacts of the second contactor and extending out of the housing; and a third conductor coupled to a load side of the power transfer switch and extending out of the housing with a length sufficient to couple to a load; wherein the first conductor is configured to electrically couple to the first unit and the second conductor is configured to electrically couple to the second unit.

Claims 29-33 are allowable as they depend from claim 28, which is also allowable.

Claim 34 is allowable because the prior art of record does not teach or fairly suggest a method of transferring power from one unit to another unit to power a load using a motor control center comprising all the features as recited in the claims and in combination with the bypass unit housing comprising a power transfer switch configured to couple a load to a single one of the first and second units at any one time to thereby provide a redundant power source for the load; mechanically interlocking first and second contactors of the power transfer switch to selectively couple only one of the first and second contactors to the load at any one time providing in the bypass unit a circuit breaker coupled between the first unit and the first contactor; electronically detecting a power failure or malfunction of the first unit; automatically opening the circuit breaker in the bypass unit; automatically opening a disconnect switch in the first unit; and automatically opening the first contactor of the power transfer switch and closing the second contactor to power the load using the second unit.

Claim 35 is allowable as it depends from claim 34, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839